 


109 HR 3123 IH: Independent Restaurant Appreciation Act
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3123 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a shorter recovery period for the depreciation of certain restaurant buildings. 
 
 
1.Short titleThis Act may be cited as the Independent Restaurant Appreciation Act. 
2.Recovery period for depreciation of certain restaurant buildings 
(a)10-Year recovery periodSubparagraph (D) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to 10-year property) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause: 
 
(iii)in the case of any non-franchise small business, any section 1250 property which is a retail restaurant facility.. 
(b)DefinitionsSubsection (e) of section 168 of such Code is amended by adding at the end the following new paragraphs: 
 
(8)Non-franchise small businessThe term non-franchise small business means, with respect to any taxable year, any corporation, partnership, or sole proprietorship which— 
(A)is not a party to any franchise (within the meaning of section 1253(b)(1)) related to the furnishing of prepared meals which is in effect at any time during such year, and 
(B)meets the gross receipts test of section 448(c) for the prior taxable year (or, in the case of a sole proprietorship, which would meet such test if such proprietorship were a corporation). 
(9)Retail restaurant facilityThe term retail restaurant facility means any building if more than 50 percent of the building’s square footage is devoted to preparation of, and seating for on-premises consumption of, prepared meals.. 
(c)Alternative systemThe table contained in section 168(g)(3)(B) of such Code is amended by inserting after the item relating to subparagraph (D)(ii) the following new item: 
 
 
 
 
(D)(iii)15. 
(d)Effective dateThe amendments made by this section shall apply to property placed in service, and improvements made, after December 31, 2005. 
 
